Citation Nr: 1035574	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-35 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran had active service from December 1948 to May 1952.  
He also served in the Kentucky National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
service connection for bilateral hearing loss and for tinnitus.  
In October 2009, the Veteran testified via videoconference 
hearing at the RO, before the undersigned Veterans Law Judge.  In 
March 2010, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
evidentiary development.  Although further delay of this matter 
is regrettable, the Board finds that the remand directives of 
March 2010 have not been fully complied with; thus, another 
remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The appeal is again REMANDED to the RO 
via the AMC.  VA will notify the Veteran if further action is 
required on his part.


REMAND

The Veteran essentially contends he has bilateral hearing loss 
and tinnitus as a result of exposure to excessive noise in 
service.  

In the March 2010 remand, the Board noted that due to the fact 
that neither VA examiner (in 2007 or 2009) acknowledged the 
Veteran's competency to report exposure to gunfire and/or cannon 
fire in service and that he had hearing loss and ringing in his 
ears since then, this matter was to be remanded to obtain another 
VA examination with an opinion.  The VA examiner was to be 
advised as to the Veteran's competency to report lay-observable 
events (exposure to gunfire and cannon fire) and on the present 
of symptoms (hearing loss and ringing in the ears), and asked to 
render an opinion, with supporting rationale, as to whether his 
bilateral hearing loss and/or tinnitus may be related to noise 
exposure in service, as opposed to post-service noise exposure.  

On VA examination in June 2010, the audiologist/examiner 
indicated the Veteran was uncooperative during testing and that 
the results were inconsistent and should not be utilized for 
rating purposes.  The examiner, however, did not provide any 
additional commentary or opinion on either the Veteran's 
bilateral hearing loss or tinnitus, or explain why the requested 
opinions could not be rendered.  Specifically, the Board desires 
clarification as to whether the requested opinions (regarding 
either bilateral hearing loss or tinnitus) may be rendered based 
on the record as it currently exists.  If any opinion requested 
cannot be rendered, whether due to inconsistent or unreliable 
test results, the examiner should specify and explain why that is 
so.  

It is unclear as to the reasons the Veteran was found to be 
"uncooperative" at the June 2010 VA examination.  His 
representative has suggested his lack of cooperation may have 
stemmed from his hearing loss and his having trouble hearing or 
understanding the instructions of the examiner.  Nonetheless, the 
Veteran is hereby strongly encouraged to cooperate fully and 
honestly with any VA examination scheduled.  If the audiological 
examination ordered herein is found to be similarly unreliable 
due to a lack of cooperation from the Veteran, the Board will 
have no choice but to disregard the new report, along with all 
other unreliable audiological reports, and decide the Veteran's 
claim on the basis of the record as it currently exists.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998); Caluza v. Brown, 7 
Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 
(Fed. Cir. 1996).  The Board also notes that the duty to assist 
is not always a one-way street, and if a veteran wishes help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Forward the Veteran's entire claims folder to the 
audiologist, who examined him and prepared the June 2010 
VA examination report, for a supplemental opinion.  The 
examiner is requested to review the record and provide an 
opinion as to whether it is at least as likely as not (50 
percent or greater likelihood) that the Veteran's 
bilateral hearing loss and/or tinnitus had its onset in 
service or is causally related to excessive noise 
exposure in service, or whether such onset or causation 
is unlikely (i.e., less than a 50-50 probability).

If the prior examiner is not available, or is unable to 
provide the requested opinion without examining the 
Veteran, arrange for the Veteran to undergo an 
appropriate VA examination, to obtain the requested 
medical opinion noted above.  The entire claims file must 
be made available to the person designated to examine the 
Veteran, and the examination report should reflect 
consideration of the Veteran's documented medical history 
and assertions.  

a.  The examiner should be made aware of the Veteran's 
description of noise exposure both during and after 
service (including working in an automobile manufacturing 
plant).  The examiner should be advised as to the 
Veteran's competency to report lay-observable events 
(i.e., exposure to gunfire and cannon fire) and on the 
presence of symptoms (i.e., hearing loss and ringing in 
the ears).

b.  The examiner should be requested to offer an opinion 
as to whether it is at least as likely as not (i.e., to 
at least a 50 percent degree of probability) that any 
current hearing loss and/or tinnitus had its onset in 
service or is causally related to excessive noise 
exposure in service, or whether such onset or causation 
is unlikely (i.e., less than a 50 percent degree of 
probability).

c.  Note: The term "at least as likely as not" does not 
mean merely within the realm of medical possibility, but 
rather that the weight of medical evidence both for and 
against a conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as it is to 
find against it.

d.  The examiner must explain the rationale for any 
opinions given.  If any opinion requested above cannot be 
rendered on a medical or scientific basis, whether due to 
inconsistent or unreliable test results, without invoking 
processes relating to guesswork or judgment based upon 
mere conjecture, the examiner should clearly and 
specifically so specify, along with an explanation as to 
why that is so.

e.  The examiner should be advised that an indication 
that rendering an opinion would require mere speculation, 
based on the sole fact that service records are 
unavailable, is insufficient, and that, in such a case, 
additional commentary must be provided - to specifically 
include commentary regarding the Veteran's reports of in-
service noise exposure, hearing loss, and ringing in the 
ears.

f.  The examiner should also be advised that if 
inconsistent/unreliable testing prevents the examiner 
from rendering an opinion as to the probable etiology of 
either bilateral hearing loss or tinnitus, then 
additional commentary must be provided.  This commentary 
should specifically include an explanation why current 
inconsistent/unreliable audiological testing would hinder 
providing an opinion regarding the Veteran's bilateral 
hearing loss and/or the tinnitus.  

2.  If any determination remains unfavorable to the 
Veteran, he and his representative should be provided 
with a supplemental statement of the case (SSOC) that 
addresses all relevant actions taken on the claims for 
benefits, to include a summary of the evidence and 
applicable law and regulations considered.  The Veteran 
and his representative should also be given an 
opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

